DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Response to Arguments
The response to arguments are based on the arguments presented 12/05/2021. While these arguments do not reflect the latest amendments presented, they are the most recent arguments submitted.
Applicant’s arguments, see page 5, filed 12/05/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of claim 1 have been withdrawn. 
Applicant's arguments filed 12/05/2021 have been fully considered but they are not persuasive. With regard to the winding direction, applicant’s arguments are not persuasive. The directionality of the winding was previously explained and is upheld in .

    PNG
    media_image1.png
    257
    695
    media_image1.png
    Greyscale

Annotated Fig. 1A - Response to Arguments

In response to the directionality, the directions of windings on Blitz are indicated in annotated figures as previously presented. This issue was clarified in an interview on 17DEC2021. The directions used by examiner are based on “following” the fluid path through the stent. While pigtail (3) travels to the left from the perspective of Fig. 1A, pigtail (5) is directed to the right. Examiner disagrees with applicant’s presented figures relating to the winding direction. In Applicant Annotated Fig. 1A (duplicated below), the windings are in different directions. In Applicant’s Annotated Fig. 1 (duplicated below), the windings are both twisted in the same direction. While one winding could be considered “below” a central plane, and the other could be considered “above”, this is not claimed.


    PNG
    media_image2.png
    219
    549
    media_image2.png
    Greyscale

Applicant Annotated Fig. 1A

    PNG
    media_image3.png
    399
    647
    media_image3.png
    Greyscale

Applicant Annotated Fig. 1

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states the wound ends are “wound as a spiral shape” which is not supported in the specifications or drawings. A spiral is defined as “winding in a continuous and gradually widening (or tightening) curve, either around a central point on a flat plane or about an axis so as to form a cone” (Oxford Languages) which is not the case. Applicant’s windings appear to be helical in nature, but as only a single rotation of around 360° is shown, this is unclear. For the purpose of examination, the winding shape will be treated as “helical” which examiner believes encompasses the intended shape as presented in drawings and the specification.
Claims 4-8 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030069533 A1 (Kakutani et al.), hereinafter Kakutani in view of US 20160199170 A1 (Blitz), hereinafter Blitz.

Kakutani further teaches a second embodiment of the stent with a pigtail structure used for connection between organs of different kinds (Abstract, [0021], Fig. 5) having a wound end part that is formed in a pigtail shape [0021] at an end part of the stent body
Kakutani fails to teach a one-side wound end part that is formed in a pigtail shape at the first end part of the stent body, and an other-side wound end part that is formed in a pigtail shape at the second end part of the stent body, wherein the one-side wound end part and the other-side wound end part are wound in opposite directions and each of the one-side wound end part and the other-side wound end part are wound as a spiral shape in a perpendicular direction with respect to a longitudinal direction of the stent body.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani with the double ended pigtail of Blitz to improve stent retention [Blitz 0024].

    PNG
    media_image4.png
    344
    895
    media_image4.png
    Greyscale
 Blitz Fig. 1A Annotation 1

Kakutani further teaches a second embodiment of the stent with a pigtail structure used for connection between organs of different kinds (Abstract, [0021], Fig. 5) having a wound end part that is formed in a pigtail shape [0021] at an end part of the stent body to be caught and fixed to the through hole of the first organ and the through hole of a second organ and configured to retain portions of the first organ and the second organ, adjacent the through holes in close contact with each other her by puncturing both the duodenum and gallbladder and retaining the stent through expansion of the stent [0026-0027, 0031].
Kakutani fails to teach a one-side wound end part that is formed in a pigtail shape at the first end part of the stent body, and an other-side wound end part that is formed in a pigtail shape at the second end part of the stent body, wherein the one-side 
Blitz teaches a double pigtailed stent (Fig. 1A) wherein the wound end part (at least 3 and 5) comprises of a one-side wound end part (3) and an other-side wound end part (5) which are formed on both sides (Fig. 1A) of the central portion (7), corresponding to the end parts of the stent body, and wherein the one-side wound end part and the other-side wound end part are wound in opposite directions (Blitz Fig. 1A Annotation 1). Blitz Fig. 1A Annotation 1 is used to illustrate a centerline which forms a longitudinal direction (A1) of the stent body. Creating a pair of vectors perpendicular to the longitudinal direction results in A2 in A3, A2 being directed into the page and A3 directed out of the page. The wound end parts are curving away from A1 and are therefore considered to teach “each of the one-side wound end part and the other-side wound end part are wound as a helical shape in a perpendicular direction with respect to a longitudinal direction of the stent body” as claimed by applicant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani with the double ended pigtail of Blitz to improve stent retention [Blitz 0024].

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kakutani in view of Blitz and further in view of US 8603185 B2 (Shah et al.), hereinafter Shah. 

Blitz further teaches a double pigtailed stent (Fig. 1A) wherein, the stent body (1) comprises a top side (Blitz Fig. 1A Annotation 2), a bottom side (Blitz Fig. 1A Annotation 2), a left side (Blitz Fig. 1A Annotation 2), and a right side (Blitz Fig. 1A Annotation 2), and wherein, from the stent body, the one-side wound end part is wound from the top side and the right side toward the bottom side and the right side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the left side toward the top side and the left side of the stent body as seen in Blitz Fig. 1A Annotation 2.  Blitz further teaches that the wound ends may be wound in either direction, thus covering the wound end rotation in relation to the stent body requirements of claims 5-7 [0041-0042]. 
With specific regard to claim 5, the one-side wound end part is wound 360 degrees from the top side and the right side toward the bottom side and the right side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the right side toward the top side and the right side of the stent body. 
With specific regard to claim 6, the one-side wound end part is wound 360 degrees from the top side and the left side toward the bottom side and the left side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the left side toward the top side and the left side of the stent body. 
With specific regard to claim 7, the one-side wound end part is wound 360 degrees from the top side and the left side toward the bottom side and the left side of the stent body and the other- side wound end part is wound 360 degrees from the bottom side and the right side toward the top side and the right side of the stent body.

Kakutani in view of Blitz fails to teach that the wound end is exactly 360 degrees. 
Shah teaches a stent (Fig. 1) with a pigtail end (i.e. curved portion (36)) which is formed to be about 360 degrees [0019] and retains the stent in position in the body.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani in view of Blitz to incorporate the teachings of Shah in order to have the wound end of the stent be 360 degrees with the reasonable expectation that winding the pigtail end within the range of 90 to over 360 degrees as suggested by Shah would ensure proper stent retention.


    PNG
    media_image5.png
    360
    884
    media_image5.png
    Greyscale

Blitz Fig. 1A Annotation 2


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kakutani in view of Blitz and further in view of US 20140025180 A1 (Gupta), hereinafter Gupta and US 20150250979 A1 (Loske), hereinafter Loske.
	Regarding claim 8, Kakutani in view of Blitz teaches the stent of claim 1. Kakutani fails to teach the specific dimensions of the stent. However, it is well known to size implanted medical devices to patient specific anatomy or to provide the device in a variety of sizes.
	Gupta teaches an anti-migration biliary stent wherein the stent body has a length of 20-40mm [0026] and a total length of the stent body, the one-side wound end part, and the other-side wound end part is 130-150mm [0026]. Gupta notes that a variety of stent diameters may be used [0026]. Gupta further teaches adjusting stent dimensions based on size of the duct, obstruction and stent used [0020]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani to optimize the dimensions of the stent in order to ensure a proper fit based on patient size and location of the organs being connected. Furthermore, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Kakutani in view of Gupta does not teach the coating having a thickness as claimed.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakutani with the teachings of Loske to ensure the stent coating is of a proper thickness to increase biocompatibility of the stent and protect the patient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781